—In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Board of Trustees of the Village of Ardsley, dated March 18, 1996, which, among other things, made findings pursuant to the State Environmental Quality Review Act (ECL art 8) and amended the Village of Ardsley Zoning Code accordingly, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Rosato, J.), entered January 14, 1997, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contention, the State Environmental Quality Review Act (ECL art 8) review conducted by the respondents was not made in violation of lawful procedure, arbitrary or capricious, or an abuse of discretion (see, Matter of Gernatt Asphalt Prods. v Town of Sardinia, 87 NY2d 668).
The petitioner’s remaining contentions are without merit. Santucci, J. P., Joy, Goldstein and Feuerstein, JJ., concur.